Citation Nr: 1449044	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-46 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increase in the disability rating for psychophysiological gastrointestinal reaction, currently rated at 50 percent. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1949 to March 1969.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Travel Board hearing in September 2014; however, the Veteran failed to appear and his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected psychophysiological gastrointestinal reaction.  He was last afforded a VA examination in April 2009, over 5 years ago.  In a September 2014 statement, the Veteran's representative has indicated, in essence, that the disability had worsened in the interim and that a new examination is warranted. 

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the allegation of worsening and the length of the intervening period, a contemporaneous examination to evaluate the psychophysiological gastrointestinal reaction is necessary. 38 C.F.R. § 3.327(a). 

The matter of entitlement to a TDIU rating is inextricably intertwined with the claim for an increased rating for psychophysiological gastrointestinal reaction, and consideration of that matter must be deferred pending resolution of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all inpatient or outpatient VA evaluations and treatment the Veteran has received for his psychophysical gastrointestinal reaction since September 2008.

2.  The RO should then arrange for the Veteran to undergo the appropriate examination(s) to determine the current severity of his service-connected psychophysiological gastrointestinal reaction.  The Veteran's claims file must be reviewed by the examiner in connection with the examination. 

The examiner should offer an opinion as to whether the Veteran's service-connected disabilities (psychophysiological gastrointestinal reaction, hearing loss, and tinnitus) preclude substantially gainful employment.  The examiner must explain the rationale for all opinions.

3.  After completion of the above and any further development deemed necessary, the RO should then re-adjudicate the claims (TDIU in light of the determination on the increased rating claim, to include whether referral for consideration of an extraschedular rating is warranted). If either matter remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



